Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the after-final consideration program request filed 1/18/2022. Claims 1 – 3, 5 – 12 and 14 – 20 are pending in this application.

Response to Amendment
The previous notice of allowance mailed 2/4/2022 did not address claim 19 on the issue information form. This communication is to address claim 19.

Allowable Subject Matter
Claims 1 – 3, 5 – 12 and 14 – 20 are allowed as per the reasons stated in the notice of allowance mailed 2/4/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753